Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This office action is in response to application 16/886,544 and preliminary amendment filed on 07/23/20.  Claims 298-340 remain pending in the application.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for receiving a total attribute value of a component to be generated; means for determining a second attribute value for the component be generated based at least on the total attribute value; means for determining at least one number N of said components having the second attribute value to be combined to form the component having the total attribute value; means for generating a transistor level schematic comprising a plurality of components configured with the second attribute value; and means for generating a layout, wherein the layout comprises N layout instances corresponding to the component configured to produce the total attribute value in claim 340.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 340 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim limitations recited invoke 35 U.S.C. 112(f) sixth paragraph. However the written description fails to disclose the corresponding structure, material or acts to perform the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 298, 338, 339, 340 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 2012/0209888 A1).
As to claims 298, 338, 339 , Chung teaches a computer-implemented method/a computer system/a non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer system, cause the computer system to generate a circuit layout (Fig. 2-11) comprising: specifying a circuit schematic to be converted to said circuit layout (a circuit schematic Fig. 4(b) is converted to the circuit layout Fig. 4(a) as an example); receiving a layout script associated with the circuit schematic (Fig. 9, layout scripts 682 associated with circuit schematic 620), the layout script configured to position a plurality of layout instances generated from the circuit schematic (Fig. 6(a) show a plurality of layout instances generated (memory cells 205) from the circuit schematic Fig. 5 are placed using Placement & Routing software); converting the circuit schematic into the plurality of layout instances (Fig. 4(b) to Fig. 4(a), or Fig. 5 to Fig. 6(a); ¶ 0046, a detailed schematic can generated by synthesis and then linked with a standard cell library for placement-and-routing (P&R) to generate the final layout database; ¶ 0047-0048); and positioning the plurality of layout instances based on the layout script to produce said circuit layout (Fig. 6-7; ¶ 0046, a detailed schematic can generated by synthesis and then linked with a standard cell library for placement-and-routing (P&R) to generate the final layout database, noticed that the placement of a cell corresponding positioning the cell at a specific location or position).
As to claim 340, Chung teaches a computer system for generating a circuit layout comprising: means for specifying a circuit schematic to be converted to said circuit layout (a circuit schematic Fig. 4(b) is converted to the circuit layout Fig. 4(a) as an example; means could  be a placement and routing software described in ¶ 0046); means for receiving a layout script associated with the circuit schematic (Fig. 9, layout scripts 682 associated with circuit schematic 620), the layout script configured to position a plurality of layout instances generated from the circuit schematic (Fig. 6(a) show a plurality of layout instances generated (memory cells 205) from the circuit schematic Fig. 5 are placed using Placement & Routing software; means could  be a placement and routing software described in ¶ 0046); means for converting the circuit schematic into the plurality of layout instances (Fig. 4(b) to Fig. 4(a), or Fig. 5 to Fig. 6(a); ¶ 0046, a detailed schematic can generated by synthesis and then linked with a standard cell library for placement-and-routing (P&R) to generate the final layout database; ¶ 0047-0048; means could  be a placement and routing software described in ¶ 0046); and means for positioning the plurality of layout instances based on the layout script to produce said circuit layout (Fig. 6-7; ¶ 0046, a detailed schematic can generated by synthesis and then linked with a standard cell library for placement-and-routing (P&R) to generate the final layout database, noticed that the placement of a cell corresponding positioning the cell at a specific location or position; means could  be a placement and routing software described in ¶ 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 299 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2012/0209888 A1) in view of Bair et al. (5,278,769).
As to claim 299, Chung does specifically teach the circuit schematic is a transistor level circuit schematic for an analog circuit o11r mixed signal circuit. Bair et al. teach the same (col. 5 lines 21-37). It would have been obvious to an ordinary skill in the art before filing date of the claimed invention to combine the teachings to have included the circuit schematic being a transistor level circuit schematic for an analog circuit or mixed signal circuit depending on exact integrated circuit technology to be used.
Claims 300-301 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2012/0209888 A1) in view of Beck et al. (US 2019/0163854 A1)
As to claim 300, Chung does teach wherein one or more of the plurality of layout instances are predefined layouts for sub-circuit schematics. Becks et al. teach the same (¶ 0002). It would have been obvious to an ordinary skill in the art before filing date of the claimed invention to combine the teachings to have included one or more of the plurality of layout instances are predefined layouts for sub-circuit schematics for faster placement at certain positions as needed.
As to claim 301, Chung teaches wherein the layout script comprising a reference to a library where a particular layout instance is stored (Fig. 9, the layout script referencing to a layout database where a particular layout instance is stored; ¶ 0046, a detailed schematic can be generated by synthesis and then linked with a standard cell library for placement and routing to generate a circuit layout).
Claims 302-306 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2012/0209888 A1) in view of Kohli et al. (US 9,619,605 B1).
As to claim 302, Chung does not teach wherein a first subset of the plurality of layout instances correspond to a plurality of resistors. Kohli et al. teach the same (Fig. 11A, 11B). ). It would have been obvious to an ordinary skill in the art before filing date of the claimed invention to combine the teachings to have included a first subset of the plurality of layout instances correspond to a plurality of resistors because a system as taught Kohli et al. can be automatically enforcing a schematic layout strategy applied to a variety of group of schematically represented circuit objects of an electronic circuit design. 
As to claim 303, Chung does not teach wherein a first subset of the plurality of layout instances correspond to a plurality of capacitors. Kohli et al. teach the same (Fig. 5A, 5B). It would have been obvious to an ordinary skill in the art before filing date of the claimed invention to combine the teachings to have included a first subset of the plurality of layout instances correspond to a plurality of capacitors because a system as taught Kohli et al. can be automatically enforcing a schematic layout strategy applied to a variety of group of schematically represented circuit objects of an electronic circuit design.
As to claim 304, Kohli et al. teach wherein the layout script specifies a particular placement for each of the plurality of layout instances (col. 2 lines 39-42). Chung also teach the same (Fig. 6(a) show a specific placement location of each of memory cells). 
As to claim 305, Chung teach wherein the circuit schematic corresponds to a first circuit schematic of a plurality of circuit schematics (Fig. 3, or Fig. 4(b) show the circuit schematic corresponding to a first circuit schematic of the plurality of circuit schematics shown in Fig. 2, a memory cell corresponding to a circuit schematic), and wherein the layout script is configured to position layout instances for each of the plurality of circuit schematics (Fig. 6(a) or Fig. 6(b) show a specific location or position of layout instances (memory cells) corresponding to each of plurality of circuit schematics, where a layout script shown in Fig. 9 generate a corresponding layout instance stored on the layout database, and each of layout instance corresponding to each circuit schematic is placed on specific location or position).
As to claim 306, Chung teaches wherein the plurality of circuit schematics perform a first function (¶ 0026).
Claims 298, 304-311, 315, 338, 339, 340, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 2001/0049814 A1).
As to claims 298, 338, 339, Matsumoto et al. teach a computer-implemented method/a computer system/a non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer system, cause the computer system to generate a circuit layout (Fig.1-6) comprising: specifying a circuit schematic to be converted to said circuit layout (Fig. 4 show a circuit schematic; Fig. 6 show a result layout after conversion); receiving a layout script associated with the circuit schematic (Fig. 1, layout program controlling information generating unit to generate a layout program controlling information file for layout the circuit schematic or logic circuit; ¶ 0009, 0010, 0012, 0018; a layout program controlling information generating means or software for generating layout program controlling information for generating an adjacent placement a plurality of cells of the logic circuit or circuit schematic; ¶ 0041, 0052), the layout script configured to position a plurality of layout instances generated from the circuit schematic (¶ 0010, 0012, the layout program controlling information generating process for generating an adjacent placement instruction for placing a plurality of cells at positions placed adjacent to each other; Fig. 4 show a circuit schematic and Fig. 6 show placement of cells of the circuit schematic in show Fig. 4); converting the circuit schematic into the plurality of layout instances (Fig. 4 and 6; Fig. 6 show a layout process result of the logic circuit or schematic in Fig. 4, meaning converting the circuit schematic into the plurality of layout instances); and positioning the plurality of layout instances based on the layout script to produce said circuit layout (Fig. 1, 4, 6; a layout program generating a plurality layout instances to produce the circuit layout shown in Fig. 6; ¶ 0042, the layout program placing or positioning the plurality of layout instances as shown in Fig. 6).
As to claim 304, Matsumoto et al. teach wherein the layout script specifies a particular placement for each of the plurality of layout instances (Fig. 4 show cell instances within the dashed lines corresponding to the layout instances of a layout result in Fig. 6 using the layout program controlling information software and layout software shown in Fig. 1). 
As to claim 305, Matsumoto et al. teach wherein the circuit schematic corresponds to a first circuit schematic of a plurality of circuit schematics (Fig. 4), and wherein the layout scripts is configured to position layout instances for each of the plurality of circuit schematic (Fig. 4 and 6, where Fig. 6 show placement layout instances at positions 416, 415; 419, 420; 414, 413, 412, 411 corresponding to the cells in the circuit schematic of Fig. 4; the layout process is performed using software in Fig. 1).
As to claim 306, Matsumoto et al. teach wherein the plurality of circuit schematics perform a first function (Fig. 4).
As to claim 307, Matsumoto et al. teach wherein the layout script performs a plurality of placement operations on layout instances from different circuit schematics (Fig. 1, ¶ 0018 the layout program controlling information generating means for generating layout program controlling information for laying out the logic circuit so as to satisfy delay constraints, and layout means for laying out the logic circuit based on the layout program controlling information), and wherein placement operations on layout instances corresponding to the first circuit schematic are executed and placement operations on layout instances corresponding to other circuit schematics are not executed (Fig. 6 show a layout result of placement of each cells of the circuit schematic 421 of Fig. 4 corresponding to the layout 416 in Fig. 6, when the first circuit schematic 421 is executed and placement of the other circuit schematics are not executed, specifically the adjacent placement instruction (¶ 0010, 0012, 0014) performed such placement tasks of each circuit schematics).
As to clam 308, Matsumoto et al. teach wherein the layout script comprises a plurality of layout placement instructions to position one or more of the layout instances (¶ 0010, 0012, 0014, 0083, 0084).
As to claim 309, Matsumoto et al. teach wherein the plurality of layout placement instructions comprise corresponding code for implementing placement operations corresponding to each layout placement instruction (¶ 0010, 0012, 0013, 0014, adjacent placement instruction must include corresponding code for implementing placement operations, for example, code corresponding to placement instruction to position placed cell layout 416, or another code corresponding to placement instruction to position placed cell layout 415 adjacent to the placed cell layout 416; the layout program 104 in Fig. 1 must include code to perform placement of the layout instances in order the layout program recognized which layout instance being placed or positioned as shown in Fig. 6).
As to claim 310, Matsumoto et al. teach wherein the code is a layout placement instruction script ((¶ 0010, 0012, 0013, 0014, adjacent placement instruction must include corresponding code for implementing placement operations, for example, code corresponding to placement instruction to position placed cell layout 416, or another code corresponding to placement instruction to position placed cell layout 415 adjacent to the placed cell layout 416; so each corresponding code for implementing placement operation is an adjacent placement instruction software or script; the layout program 104 in Fig. 1 must include code to perform placement of the layout instances in order the layout program recognized which layout instance being placed or positioned as shown in Fig. 6).
As to claim 311, Matsumoto et al. teach wherein the layout placement instructions receive positioning parameters specifying placement of the one or more layout instances (¶ 0041, a program controlling information file 114 and a layout program controlling information file 116 are used to guide the placement of the layout instances, where the layout result is shown in Fig. 6).
As to claim 315, Matsumoto et al. teach wherein one or more layout placement instructions specify a placement location for one or more corresponding layout instances of the plurality of layout instances (Fig. 1, 6; the adjacent placement instruction (¶ 0010, 0012, 0013, 0014) is used to guide the placement of the layout instances shown in Fig. 6).
Claim 299-301,316, 317 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2001/0049814 A1) in view of Ito et al. (US 2019/0211475 A1).
As to claim 299, Matsumoto et al. does teach a gate level circuit schematic (¶ 0047), but not explicitly teach wherein the circuit schematic is a transistor level circuit schematic for an analog circuit or mixed signal circuit. Ito et al. teach the same (Fig. 1, 6a, 7a, 8a; ¶ 0003). It would have been obvious to an artisan skill in the art before filing date of the claimed invention to combine the teachings by utilizing the innovated analog/mixed signal layout automation tool as taught by Ito et al. in Matsumoto et al. layout program in order drastically reduce the required engineering man-hour and schedule as suggested by Ito et al. 
As to claim 300, Ito et al. teach wherein one or more of the plurality of layout instances are predefined layouts for sub-circuit schematics (¶ 0043, each analog standard cell has a fixed set of parameters and thus a fixed layout). 
As to claim 301, Matsumoto et al. teach wherein the layout script comprising a reference to a library where a particular layout instance is stored.
As to claim 316, Ito et al. teach wherein one or more layout placement instructions specify a particular layout instance, an x-axis coordinate, and a y-axis coordinate for positioning the particular layout instance (¶ 0146-0147; Fig. 5a, 5b, 8c show examples of the layout instances at specific x-y coordinates x-y based on parameters).
As to claim 317, Ito et al. teach wherein one or more layout placement instructions further specify a library name where the particular layout instance is stored (¶ 0004, 0019, 0044).
Claim 318 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2001/0049814 A1) in view of Singh et al. (US 2008/0005713 A1).
As to claim 318, Singh et al. teach a layout database of layout instance with coordinates of geometries include attributes comprising rotation of the layout instance (Fig. 3, bottom; ¶ 0047). It would have been obvious to an ordinary skill in the art before filing date of the claimed invention to combine the teachings by including a rotation instruction in one or more layout placement instructions in order further specify a rotation of the particular layout instance because by doing the layout result would be more compact.
Claims 302-303 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2001/0049814 A1) in view of Kohli et al. (US 9,619,605 B1).
As to claim 302, Matsumoto et al. do not teach wherein a first subset of the plurality of layout instances correspond to a plurality of resistors. Kohli et al. teach the same (Fig. 11A, 11B). ). It would have been obvious to an ordinary skill in the art before filing date of the claimed invention to combine the teachings to have included a first subset of the plurality of layout instances correspond to a plurality of resistors because a system as taught Kohli et al. can be automatically enforcing a schematic layout strategy applied to a variety of group of schematically represented circuit objects of an electronic circuit design. 
As to claim 303, Matsumoto et al. do not teach wherein a first subset of the plurality of layout instances correspond to a plurality of capacitors. Kohli et al. teach the same (Fig. 5A, 5B). It would have been obvious to an ordinary skill in the art before filing date of the claimed invention to combine the teachings to have included a first subset of the plurality of layout instances correspond to a plurality of capacitors because a system as taught Kohli et al. can be automatically enforcing a schematic layout strategy applied to a variety of group of schematically represented circuit objects of an electronic circuit design.



Allowable Subject Matter
Claims 312-314; 319-337 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or fairly suggest the limitations recited in claim 312: wherein a subset of the layout placement instructions comprise a reference to a particular layout instance of the plurality of layout instances; claim 319: wherein a first layout placement instruction of said plurality of layout placement instructions positions a first subset of the plurality of layout instances; claim 333: wherein one or more of the layout placement instructions comprise conditional statements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851